Exhibit AMENDMENT NO. 2 TO RATIFICATION AGREEMENT AND AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT AMENDMENT NO. 2 TO RATIFICATION AGREEMENT AND AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of July 7, 2009, is by and among Wachovia Capital Finance Corporation (Central), an Illinois corporation, in its capacity as agent acting for and on behalf of the parties to the Loan Agreement (as hereinafter defined) as lenders (in such capacity, “Agent”), the parties to the Loan Agreement as lenders (each individually a “Lender” and collectively, “Lenders”), Hartmarx Corporation, a
